war internal_revenue_service national_office technical_advice_memorandum s0f o3- sec_53 sec_12 t i eo examinations through eo mandatory review staff taxpayer's name taxpayer's address taxpayer's identification_number years involved conference held no legend y w o v m n m t o a o t c a t a n n u t p y a n u t issues does the organization continue to qualify for exemption as an organization described in sec_501 of the internat revenue code does the management of a limited_partnership whose business activity is the operation of a magnetic resonance imaging mri facility constitute a charitable activity within the meaning of sec_501 of the code does the organization continue to qualify as a supporting_organization under sec_509 if it supports other sec_509 organizations rege are the management fees received by the organization from the limited_partnership for providing administrative management services subject_to unrelated_business_income_tax under sec_511 of the code are the income distributions that an exempt_organization receives as the general_partner in a limited_partnership subject_to unrelated_business_income_tax under sec_511 of the code should the organization be granted relief pursuant to sec_7805 of the code facts a was recognized as an organization described in sec_501 of the internal_revenue_code by letter dated date it was classified as an organization described in sec_509 a was incorporated as a nonprofit corporation under the nonprofit laws of the state of l amended articles of incorporation provide that the organization is formed to’ support and encourage the efficient utilization of health care services specifically including the utilization and rendering of diagnostic magnetic resonance imaging services and to otherwise support health care organizations exempt from tax under sec_501 as listed b c d and e a was formed as part of a joint undertaking by exempt hospital systems the hospitals acted collectively in establishing an mri facility because the state of l limited the number of mri facilities that it would authorize under a certificate of need the four initial member organizations were b c d and f transferred to e classified under sec_509 d is exempt under sec_501 of the code and classified as a hospital under sec_509 and sec_170 b c and e are exempt under sec_501 of the code and f's membership was the current member organizations are g h d and j g and j are exempt under sec_501 of the code and classified under sec_509 h is exempt under sec_501 and classified as a hospital under sec_509 and sec_170 the bylaws provide that a is governed by a board_of trustees a indicated during its application process that it is governed by a board_of trustees composed of the chief operating officer and the chief financial officer of each member the bylaws require that all trustees be nominated and elected by the members under the bylaws members expressly reserve the power to amend alter or change the articles of incorporation and the bylaws and the right to approve all central policy decisions by a vote of percent of the members a was formed to further the tax exempt purposes of its members by providing magnetic resonance imaging services to the general_public being served by the multi- entity health care systems of which the members are integral components a furthers its members’ exempt purposes through its participation in a limited_partnership a is the general_partner in k the partnership the partnership owns and operates a magnetic 2b page resonance imaging mri facility the l department of health issued a certificate of need selecting the partnership to be one of only a handful of mri demonstration projects in the state eo examinations _ conducted an examination of a it concluded that a does not quauty tor exemption as an organization described in sec_501 of the code that office asserts that because a was formed by two or more unrelated hospitals to operate on a centralized basis sec_501 of the code is controlling it further determined that the management services performed by a for the partnership do not come within the scope of any of the services enumerated in sec_501 it argued that the operation of the mri facility which possibly could qualify as a clinical service cannot be attributed to a because a is an entity separate and apart from the partnership the partnership is a limited_partnership with limited special limited units and local physicians own the partnership units the general_partner a owns partners own pension trusts own remaining units local physicians initially held partnership units but the partnership purchased physicians resulting in of the made a capital_contribution of dollar_figure partners made contributions one of dollar_figure the special limited partners have exclusive rights to provide medical services for the mri facility each regular limited_partner made a capital_contribution of dollar_figure units presently owned by local physicians each ain turn to the partnership the two special limited founding hospitals contributed dollar_figure ‘0 a for a total of dollar_figure and the other of dollar_figure units from those to the partnership limited the partnership_agreement provides that net cash flows net_proceeds of capital_transactions and net_income or loss from the partnership shall be distributed fifty percent to the general_partner fifteen percent to the special limited partners and thirty-five percent to the regular limited partners the partnership_agreement was amended on date to provide that the partnership is formed to render care to certain individuals for which no payment is anticipated and will provide services regardless of a patient's ability to pay the partnership_agreement as amended further provides that in the event that profit maximization of the partnership conflicts with its charitable purposes in providing magnetic resonance imaging services to all patients the general_partner shall make decisions that support the charitable purposes the mri facility has a written charity care policy that is made known to patients it serves third-party payor medicare medicaid and indigent patients with no difference in the services provided to any of the types of patients it has a broad-based community board representative of the exempt affiliate hospitals any physician may refer a patient to the facility the partnership_agreement provides that the general_partner has the exclusive right and power to manage and operate the partnership and to do all things necessary to carry out the purpose business and objectives of the partnership a provides financial and management assistance to the partnership page -_ the partnership and a entered into an administrative management agreement the agreement provides that the partnership pays a an annual fee of dollar_figure for all administrative services rendered a negotiates and executes contracts signs checks borrows or invests funds negotiates contracts with physicians and radiologists hires or terminates partnership employees and enforces the facility's written charity care policy applicable law exemption issues under sec_501 of the code sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides that an organization shail be treated as an organization organized and operated exclusively for charitable purposes if such organization is organized and operated solely to perform for two or more exempt hospitals on a centralized basis one or more of the following services which if performed on its own behalf by an exempt hospital would constitute activities in exercise of the function constituting the basis for its exemption data processing purchasing billing and collection food clinical laboratory record center such organization is organized and operated on a cooperative basis and all of its stock is owned by patron hospitals sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 scott on trusts sec_368 sec_372 revrul_69_545 1969_2_cb_117 establishes the community benefit standard which focuses on a number of factors indicating the operation of a hospital or health_care_facility benefits the community rather than serving private interests the revenue tuling requires all relevant facts and circumstances to be weighed in each case the facts in situation indicate that a hospital serves the public rather than private interests because the hospital is controlled by a board composed of independent civic leaders has an open medical staff an open accessible emergency room and serves persons with third party payors such as medicare revrul_98_15 1998_1_cb_718 compares two situations where an exempt hospital forms a joint_venture with an unrelated for-profit entity and then contributes its hospital and all of its other operating_assets to the joint_venture which then operates the hospital the revenue_ruling affirms that for federal_income_tax purposes the activities of a partnership are considered to be the activities of the partners thus the activities of a limited_liability_company llc treated as a partnership for federal_income_tax purposes are considered to be the activities of an exempt_organization that is a member of the llc when evaluating whether the exempt_organization is operated exclusively for exempt purposes situation concludes that the hospital organization's principal activity continues to be the provision of hospital care even when such activities are conducted je page through an llc treated as a partnership because the exempt hospital retains control_over the llc and the llc serves charitable purposes foundation status under sec_509 of the code sec_509 of the code provides that an organization is a supporting_organization and not a private_foundation if the organization is organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more organizations described in sec_509 or sec_509 is operated supervised or controlled by or in connection with one or more sec_509 or sec_509 organizations and is not controlled by disqualified persons sec_1_509_a_-4 of the regulations provides that an organization described in sec_509 of the code must be organized and at all times be operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or sec_509 sec_1_509_a_-4 of the regulations provides that an organization is organized exclusively for one or more of the purposes specified in sec_509 only if its articles of organization i limit the purposes of such organization to one or more of the purposes set forth in sec_509 ii do not expressly empower the organization to engage in activities which are not in furtherance of the purposes referred to iii state the specified publicly supported organizations and iv do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations sec_1_509_a_-4 of the regulations provides that the organizational_test is not met if an organization's creating document allows it to operate support or benefit any organization which is not an organization described in sec_509 or sec_509 specified in its creating instrument the fact that the organization's actual operations have supported or benefited organizations that are sec_509 or sec_509 organizations does not matter sec_1_509_a_-4 of the regulations provides that if the supporting_organization is operated supervised or controlled by or supervised or controlled in connection with its supported organizations it may specify the supported organizations either by name or class or purpose sec_1_509_a_-4 of the regulations provides that if the supporting_organization is operated in connection with its supported organizations its creating instrument must specify the supported organizations by name sec_1_509_a_-4 of the regulations provides that a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations if it supports or benefits an organization other than a private_foundation which is described in sec_501 of the code and is operated supervised or controlled directly by or in connection with such publicly supported organizations page unrelated_business_income_tax sec_511 of the code imposes a tax on the unrelated_business_income of an exempt_organization sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business regularly carried on less the allowable deductions that are directly connected with the carrying on of the trade_or_business both computed with certain modifications sec_512 of the code provides that if a trade_or_business regularly carried on by a partnership of which an organization is a member is an unrelated_trade_or_business with respect to such organization such organization in computing its unrelated_business_taxable_income shall include its share whether or not distributed of the gross_income of the partnership from such unrelated_trade_or_business and its share of the partnership deductions connected with such gross_income sec_513 of the code provides that the term unrelated_trade_or_business includes any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_1_513-1 of the regulations provides that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted discussion exemption issues under sec_501 of the code a was created by unrelated members which were either exempt hospitals or exempt wholly-owned hospital subsidiaries the members joined to operate a magnetic resonance imaging facility for the local area the service is a health care service provided to the general_public not to the member hospitals as contemplated in sec_501 of the code therefore sec_501 of the code dealing with hospital cooperative service organizations that perform certain administrative and other services for other hospitals is not controlling the question is whether a is organized and operated exclusively for charitable purposes for federal_income_tax purposes the activities of a partnership are considered to be the activities of the partners see butier v commissioner 36_tc_1097 acq 1962_2_cb_4 such aggregate treatment is consistent with the treatment of partnerships for the purpose of unrelated_business_income_tax under sec_512 of the code revrul_98_15 supra notes that in light of the aggregate principte reflected in sec_512 the aggregate approach also applies for purposes of page the operational_test set forth in sec_1_501_c_3_-1 of the regulations thus the activities of a partnership or other joint_venture are considered to be the activities of an exempt_organization that is a partner in the partnership when evaluating whether the exempt_organization is operated exclusively for exempt purposes an organization exempt under sec_501 of the code may form and participate in a partnership and meet the operational_test if participation in the partnership furthers a charitable purpose and the partnership arrangement permits the exempt_organization to act exclusively in furtherance of its exempt_purpose and only incidentally for the benefit of any for-profit partners revrul_98_15 piumstead theatre society v commissioner 74_tc_1324 aff'd 675_f2d_244 9th cir housing pioneers v commissioner 65_tcm_2191 affd 49_f3d_1395 9th cir amended 58_f3d_401 9th cir see also in evaluating whether a is operated exclusively for charitable purposes the activities of the partnership are considered the activities of a thus a's primary activities consist of the health care services it provides through the partnership the first question then is whether the partnership furthers the charitable purpose of promoting health for a broad cross section of the community a patient to the mri facility the facility has a written charity care policy that is advertised to the public the facility serves medicare medicaid and indigent patients with the same service that are provided to any patient no patient is turned away for lack of ability to pay it has broad-based community board representation by the member hospitals as such for the years under examination the partnership of which a is a partner satisfied the community benefit standard of revrul_69_545 supra any physician or hospital may refer the next question is whether the partnership arrangement permits a to act exclusively in furtherance of its exempt purposes and only incidentally for the benefit of the physicians and other non-exempt partners a received an interest in the partnership equal in value to its contribution to the partnership and its returns are in proportion to its investment in the partnership a has control_over the policies of the partnership as well as the day to day activities of the mri facility a can ensure that the assets it owns through the partnership and the activities conducted by the partnership are used primarily to further exempt purposes ensure that the benefit to the for-profit limited partners was incidental to the accomplishment of charitable purposes although the partnership_agreement did not specifically provide that charitable interests will have priority over profit interests during the examination years it has since been amended to include the proper language regardless the facts show that k was operationally consistent with situation of revrul_98_15 during the years under examination thus for the years under examination a could accordingly a qualifies for exemption under sec_501 of the code a’s participation in the partnership is its primary activity a primarily furthers exempt charitable purposes through its participation in the partnership and the operation by the partnership of the mri facility foundation status under sec_509 of the code eo examinations _ questions whether a qualifies as a supporting_organization under sec_509 of the code that office asserts that a we page is not organized or operated exclusively for the benefit of sec_509 or sec_509 organizations because it also supports organizations described in sec_509 a's articles of incorporation provide that it is organized for the benefit of specific sec_501 organizations listed by name however not all the organizations listed are sec_509 or sec_509 organizations therefore a does not satisfy the organizational_test of sec_509 of the code see sec_1_509_a_-4 of the regulations a's bylaws provide that its members shall elect the board_of trustees of a however some of the members are classified as supporting organizations described in sec_509 of the code rather than as public_charities described in sec_509 or sec_509 therefore a cannot qualify for the operated supervised or controlled by relationship_test also there is no requirement in a’s bylaws or articles of incorporation that the positions of control of a such as the officers or board_of trustees be vested in the same persons that control or manage the member organizations or other listed supported organizations therefore a cannot qualify for the supervised or controlled in connection with relationship_test in addition a cannot qualify for the operated in connection with relationship_test the operated in connection with relationship requires that the sec_509 or sec_509 supported organizations be specified by name in the organizing document a's articles of incorporation specifically list two of the exempt hospitals it supports however it does not specifically list the other two exempt hospitals it supports instead the sec_509 supporting organizations of those exempt hospitals are listed which does not satisfy the operated in connection with relationship_test the sec_501 organizations listed in a's articles of incorporation include some sec_509 organizations however as noted in revrul_98_15 because of the pass through characteristics of partnerships the activities of the partnership become the activities of the partners including a therefore the provision of medical services by the partnership can be attributed to a accordingly a could qualify as other than a private_foundation under sec_509 by virtue of classification under either sec_509 and sec_170 as a medical_care facility or possibly under sec_509 unrelated_business_income_tax sec_512 of the code provides that those distributions to an exempt_organization from a partnership in which the organization is a partner that come from an unrelated_trade_or_business conducted by the partnership result in unrelated_business_taxable_income to the organization thus partnership arrangements were contemplated under sec_512 so long as the activities of the partnership are substantially related to the exempt purposes of a such partnership activities are not unrelated_trade_or_business the partnership activity of providing radiology services overseen bya physician furthers charitable purposes of providing health care for a broad cross-section of the community since the mri facility is not an activity that is an unrelated trade or q'0 page business with respect to a the partnership_distributions to a are not subject_to unrelated_business_income_tax under sec_511 of the code however a also receives fees from its administrative and management services provided for the partnership pursuant to the management agreement these services are outside the scope of its duties as general_partner of the partnership providing administrative and managerial_services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit see revrul_72_369 1972_2_cb_245 organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations does not qualify for exemption under sec_501 of the code a was formed for the benefit of and to perform the functions of exempt hospitals by providing mri services to the public accordingly fees received for the provision of administrative and management services for the partnership result in unrelated_business_taxable_income to a this technical_advice_memorandum does not address how to calculate the amount of unrelated_business_taxable_income to a therefore we are not considering whether the taxable_income should be calculated based on an allocation of a's ownership_interest or whether it should be taxed based on one hundred percent of income conclusions acontinues to qualify for exemption as an organization described in sec_501 of the code a's participation as a general_partner in the partnership which operates an mri facility in accordance with the community benefit standards outlined in revrul_69_545 furthers charitable purposes under sec_501 of the code a does not qualify as an organization classified under sec_509 of the code because it does not satisfy the organizational_test or any of the relationship tests of sec_509 however it does qualify as other than a private_foundation under sec_509 as being described in sec_509 and sec_170 or sec_509 a's receipt of fees for administrative and management services to the partnership results in unrelated_business_taxable_income to a a's receipt of distributions from the partnership does not result in unrelated_business_taxable_income because the partnership's activities are substantially related to the furtherance of the exempt purposes of a there is no need to grant relief under sec_7805 of the code because we have concluded that a continues to qualify for exemption under sec_501 c of the code all page although the organization had initially requested a conference if an adverse was proposed it subsequently declined its conference of right with respect to the issue of unrelated_business_taxable_income this technical_advice_memorandum is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent end zly
